Orders appealed from, striking the defenses to the second cause of action, reversed, with costs to abide the event and the motions to dismiss those defenses denied. Where all the stockholders are similarly situated, laches and estoppel may properly be pleaded as a bar to the equitable relief sought in the second cause of action, even though that cause of action is brought in the right of the corporation (Capitol Wine & Spirit Corp. v. Polcrass, 277 App. Div. 184, affd. 302 N. Y. 734). The defenses raise triable issues as to whether plaintiff’s failure to take steps to prevent the corporation dissolution, despite his registering a protest thereto, bars the relief sought. All concur. Settle order. Concur — Botein, P, J., Breitel, Rabin, Valente and Bergan, JJ.